Afterwards at the following January term, a motion for a rehearing was denied in the following opinion:
Sherwood, J.
A motion for rehearing has been entered in this case by the learned counsel for complainant, and in the briefs they have furnished to the Court the points upon which they rely are presented by them wTith much earnestness and vigor. Seven reasons are stated why the motion should be granted and the cause reheard for our consideration, each of which has received a patient and careful examination by the members of the Court who heard the cause at the April term, and in so doing we have not failed to keep in view the importance of our conclusions to the parties whose rights are to be affected thereby. We have taken time to carefully review the entire record, which is large, and critically examined the able and exhaustive briefs of both the learned counsel for the complainant, whose alleged grievances are so forcibly presented, and we will now consider the points made in the order in which they are presented.
It is claimed that this Court has fallen into errors of both law and fact, from which a wrong result has heretofore been reached, and it is insisted (1) that a mistake was made in finding “that the plaintiff’s place of business was at Lawton.” The answer of the defendants and the testimony both show that Walker’s residence has been at Lawton continuously since January, T8Y0 ; that he has been engaged all this time in making and vending fanning-mills, and that he has *485had no other place of business during this period, and that it was the place of business of the firm of Smith & Walker as long as the firm existed, and that the defendants, during the existence of their firm, have never had any other place of business; that it has always been their headquarters, — the place where the notes they have taken in their business are made payable, and the place where they receive all their letters relating to their business when not engaged on the road ; that the business office of the firm of Walker & Imus, the defendants, was at the residence of the defendant Walker, in Lawton. We shall not attempt to quote from the pleadings or proofs upon these several points, but will further call attention to the fact that upon this point the question as to the place of business of these defendants was fully discussed before us upon the hearing, and our attention was called to it in the briefs of counsel upon both .sides, and we find nothing in the review to change the views upon this subject expressed in the opinion.
Complainant’s second point is that this Court found1 that “the case does not present the rights of a retiring member of a firm, which continues after his withdrawal.” This is claimed to be a serious error. We fail to see how any other view can be properly taken than the one .we expressed upon this subject. The partnership between Smith & Walker is entirely ignored in the complainant’s bill, and it consisted of no other persons than those two, and when the partnership was dissolved, the dissolution left no firm with which Smith was connected existing. This subject was also called to the attention of the Court in briefs of counsel, and fully argued upon the hearing.
The third point presented is to the effect that this Court should have found from the evidence that the defendants sold their mills, and represented them as the mill which Smith was manufacturing, and as the Lawton mill. The testimony upon this subject was all seen and carefully perused before the case was decided, and the point made thereon by counsel fully discussed before us at the hearing. A review of the record and a careful consideration of the views *486expressed by counsel in their brief upon this motion, have failed to satisfy us that the grievances complained of under this head are not remediable at law.
After the review we have made we think the facts, as we find them upon the record, fully warrant us in saying that after the dissolution of the firm of Smith & Walker,Walker had the same right to make and vend the mill Smith & Walker sold as did Smith, unless Smith could claim some exclusive interest in the patented improvement, which was not urged upon the hearing, or at least was not seriously or especially relied upon to obtain the relief asked in the complainant’s bill. Of course, if the defendants represented that the mills they sold were made by Smith, when they were not, and the latter suffered damages thereby, he has the proper action therefor; but so long as the defendants had the right to sell the mill they did, they were not liable to be proceeded against as has been done in this case. It is not for every injury arising from false representations made that equity will furnish the remedy, but only where a court of law fails to provide adequate relief. The authorities under this head, cited at the hearing, and those referred to upon this motion, have been examined. We find nothing in them to change the views formerly expressed. The present mode of the manufacture of mills is now so changed from what it once was that the places where the different parts are made and the places where they are ultimately put together and completed for the trade, have but little bearing upon the question as to where the defendants’ business must be regarded as carried on.
It is claimed, under the fourth point, that under the circumstances of this case we adopted the doctrine as applicable thereto, that “the name of the place could not be adopted by one of the partners, to the exclusion of the other, after the dissolution, and that we failed to observe the distinction taken when the production is a natural one of the locality, and where it is a manufactured article, and especially when the name of the place has acquired a secondary signification.” We have no desire to modify the opinion already *487given upon that subject. The question suggested was fully argued upon the hearing, and fully considered and discussed by the Court before the case was decided. The plant, so ■called, and claimed to have been owned by the complainant, when the firm of Smith & Walker was formed became' ■merged in the business of the firm, and the fact that the firm used some of the buildings belonging to Smith in which to ■carry on its business, and for which Walker paid half the rental value, did not change or modify the rights of the parties in the business. The “plant” became the property of the firm, and whatever there was of it, after carrying on the business ten years, belonged to the partners equally, without some agreement to the contrary ,and none such seems ever to have been made. If, therefore, there was anything of value in the name of the town, as applied to the business done by the firm, neither had the exclusive right to its appropriation after the dissolution of the firm; and we further think it is but a fair deduction from all the testimony that both Smith and Walker so understood it at the time the partnership was dissolved. We fully recognize the distinction alluded to in the briefs of complainant’s counsel, but do not regard it as applicable to the case made in the record.
The complainant’s fifth point is as to the correctness of the ■statement in the opinion filed, wherein it is said: “ Complainant does not claim to have used on any mill he sold previous to his obtaining his letters patent the words he claims as his trade-mark,” viz., “Smith’s Grain Grader & Seed Separator; Lawton, Michigan.” An inspection of the record shows this statement fully sustained by the testimony of Smith himself. No further notice need be taken upon this point.
The sixth point raises the question of the proper legal construction of the notice of dissolution of the firm of Smith & Walker. We see no occasion for departing from the construction we have already given to this instrument, and it is •difficult to see how views so diverse can be entertained as to its legal effect, or as to what was the intention of the parties when it was made.
The seventh point relied upon has already been sufficient*488ly noticed in what has been said, and we have only to add, in conclusion, that this Court will always regard a motion for rehearing with favor, which will call our attention to* something contained in the record or briefs of counsel that has been inadvertently' or otherwise overlooked or omitted, which is material to be considered in making a proper disposition of the case, or which will challenge our attention to-a misapplication of the law; but, unless this is done,. a rehearing will not be permitted. No case submitted at the April term has claimed more of our attention, or been more thoroughly examiiied, than the one to which this motion refers, and upon the review made we feel entirely satisfied with the result reached, and
The ¿notion must therefore be denied with costs,
The other Justices concurred.